IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: INVOLUNTARY TERMINATION         : No. 266 MAL 2015
OF PARENTAL RIGHTS AND DUTIES          :
CONCERNING K.M.T., A MINOR             :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
                                       :
                                       :
PETITION OF: T.T., FATHER              :


                                    ORDER


PER CURIAM

     AND NOW, this 18th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.